 In the Matter of THE FIRTH CARPET COMPANYmidTExTfLE WORKERSUNION OF AMERICACase No. C-15197.-Decided July 9, 1941Jurisdiction:carpet manufacturingindustry.Unfair Labor PracticesInterference,Restraint,and Coercion:anti-union statements.Inferential offer of morefavorableconsideFation upon individual applica-tion for reinstatementin an attempt to induceabandonment of the unionand concertedactivityconstitutes a violation of Section 8 (1).Discrimination:discharges and refusalsto reinstateemployees because they had.engaged in a strike;charges of,dismissed as to three employees found to havebeen discharged for insubordination in refusing to obey a legitimate order oftheir superior;lay-offs, charges of, dismissed.Remedial Orders: reinstatementand back payawarded.-Mr. Daniel Baker,for the Board.Messrs.Whitec6Case,of New York City, byMr. Thomas Kiernan,for the respondent.Mr. Isadore KatzandMr. David Ja ffg,of New ;York City,for tl e .Union.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America,' herein called the Union, the National LaborRelations, Board, herein called the Board, by theRegionalDirector.for the SecondRegion(New York City), issued its complaint, datedOctober 26, 1939, against Firth Carpet Company, Firthcliffe, NewYork, herein called the respondent, alleging that the respondent hadengaged in and was engaging in, unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2-Prior to May 15, 1939,by which time the organization had filed its original chargeand 'an amended charge, it was' known as Textile Workers-Organizing Committee.OnMay 15,1939,the organization changed its name to Textile Workers Union of America, andthereafter filed its second,third, fourth, and fifth amended charges.33 N. L. R. B., No. 50.191- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Union.The complaint alleged, in substance, that the respondent, at itsFirthcliffe manufacturing plant located at Firthcliffe, New York, fromon or about January 1, 1939, down to and including the date of theissuanceof the complaint, through its supervisory and other employees,spread false rumors that business was slack because of the activitiesof the Union; directed disparaging remarks against the Union andits officers; . attempted to discourage membership in the Union sinceJanuary. 9,.1939, by granting to individuals wage increases and otherprivileges which had been denied to said individuals when requestedby the Union; imposed greater restrictions upon the freedom of move-ment about the plant of union members than of non-union workers;'subjected union members to a greater degree of checking up in theperformance of their work than non-union workers; and attemptedto induce employees to abandon. the Union by holding out hopes ofreinstatement if striking employees applied individually for jobs.The complaint further alleged that the respondent discharged AlfredZargorski 2 on May 5, 1939, Stanford Conklin on June 3, 1939, andWilliam Lewis on July 28, 1939,3 and refuses to reinstate said dis-charged employees, or any of them, because they joined and assistedthe Union and engaged in concerted activities for their mutual aidand protection.It further alleged that on May 9, 1939, the respond-ent's shipping-department employees went on strike for the reasonthat the respondent attempted to discriminate against some of theshipping-department employees because they joined and assisted thethey had not done before and by giving their regular work to peoplewho were not employed in the shipping department; that on May 10,1939, George C. Lewis, Henry Lewis, Herbert Haight, Robert Butter-worth, Joseph O'Donnell, Joseph Devlin, Daniel Hendricks, HaroldConklin, John Schoonmaker, and Alfred Lent, shipping-departmentemployees_who had gone on strike, requested the respondent to rein-state them to the positions held by them at the time of the strikeon May 9; but that the respondent refused and still refuses to reinstatesaid individuals or any of them to their former positions because oftheir union membership and activities; and that, by the afore-men-2At the hearing it appeared that the name of this individual was Albert Zagorski andthe complaint was amended accordingly.8At, the hearing,on motion of Board'sattorney,the allegations with reference toWilliam'Lewis' discharge were stricken from the complaint and the complaint,in so farse such allegations were concerned only, was dismissed. THE FIRTH G'ARPET C'OMPANTY193tioned and otheracts, the respondentinterfered with, restrained, andcoerced its employees in the exerciseof rightsguaranteedin Section 7of the Act.On November 10, 1939, the respondentfiled its answeradmittingsome ofthe specific allegations of the complaint, but deny-ing that ithad engaged in any of the-unfair labor practices alleged'therein and pleading certain-affirmative defenses.Pursuantto notice,4 a hearingwas held onFebruary5, 6, 7, 8, 9,13, 14, 15, and 16, 1940, at Newburgh, New York,before'J. J. Fitz-patrick, the TrialExaminerduly designated by the Board.TheBoard andthe respondent,were representedby counsel, participatedin thehearing, andwere afforded fullopportunityto beheard, toexamine and cross-examinewitnesses, and to introduce evidence bear-ing onthe issues.During the course ofthe hearingthe Trial Exam-iner maderulings onmotions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds thatno prejudicialerrors were committed.The rulings arehereby affirmed.'On May25, 1940,the TrialExaminer issued his Intermediate Re-port, copiesof which were duly served on each of. the parties.Hefoundthat the respondent lad engaged in and was engaged in 'andwas engagingin unfair labor practices within themeaning of Section8 (1) and(3) and Section 2 (6) and (7) of the Act. The TrialExaminerrecommended that the respondentcease'and desist fromsuch unfair labor practices and take certainaffirmative action in orderto effectuatethe policies of the Act, and furtherrecommended 'thatthe=complaintbe dismissed with respect to.the alleged discriminatorydischargesof Alfred Zagorski and Stanford Conklin andthe allegeddiscriminatoryrefusal toreinstateGeorge C. Lewis, Alfred Lent,and DanielHendricks.He also recommended dismissal of certainindependentcharges of the violation of Section 8 (1) of the Act.Thereafter, the respondent and the Union dulyfiled exceptionsto theIntermediate Report.Pursuant to notice,a hearing for thepurpose of oral argumentwas duly heldon September 10, 1940, beforethe Board, at Washington, D. C., in whichthe respondent and theUnion participated.Briefs wereduly filed with the Board by bothparties.The Board has consideredthe exceptions and the briefs and saveas the exceptions are consistentwith the findings,conclusions, andorder herein,finds them to be without merit.Upon the entire record in the case, the Boardmakes the following :One continuance,of the hearing as originally scheduled ways granted by the RegionalDirector on motion of the respondent. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT.The respondent is a New York corporation engaged in the businessof manufacturing and distributing woolen carpets and rugs.It main-,Mains factories and warehouses at the cities of Firthcliffe, Newburgh,and Auburn, in the State of New York. This case is concerned onlywith the respondent's operations at its Firthcliffe plant.The principal raw materials used by the respondent in the' manu-facture of the aforesaid products at its three plants, are wool, cotton,and jute yarn. , All the 'wool and cotton used by the respondent andbetween 80 and 85 per cent of the jute yarn used is obtained fromoutside the State of New York.Of the total raw materials used bythe respondent at its three plants, 50 per cent are used at its Firthcliffe.plant. _ The respondent sells and ships 85 per cent of its total productsto customers located in States, other than the State of New York.Forty per cent of the total 'output of the respondent at its three plantsis.manufactured at the Firthcliffe plant.The respondent spendsmore than $500,000 each year for the rawmaterials'used at all its plants,and receives more than $500,000 each year for the sale of the productsmanufactured at all of its plants.The respondent in its answer, andat the hearing, admitted the interstate character of itsbusiness.II. THE ORGANIZATION INVOLVEDLocal 106 of Textile Workers Union of America is a labor organiza-'tion affiliatedwith the Congress of Industrial, Organizations, ad-mitting to membership production employees of the respondent'sFirthcliffe plant. .III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Union came into existence at approximately the time of astrike at the Firthcliffe plant which occurred on April 30,. 1937.OnMay 26,1937,the strike,was settled when the respondent and the Unionsigned a 1-year contractcoveringwages, hours,and working,condi-.tions' at the Firthcliffe and Newburgh plants of the respondent. Infor collectivebargainingfor all the workers in both manufacturing.plants, granted a 10-per cent wage increase,and agreed to take backall strikers without discrimination.It.was also agreed "there shallbe no lock-out by the firm, and there shall'lieno strikes or stoppagesby the workers during the period of this agreement.In the event THE FIRTH CARPET COMPANY195of a stoppage, the Union undertakes to send the workers back towork."This contract expired on May 26, 1938.At its expiration,a union committee requested that the contract. be renewed.The re-spondent refused to renew it, claiming that the Firthcliffe WorkersProtective Association, herein called the F. W. P. A., had submittedproof that it represented a majority of the employees.Thereafter, the Union filed charges and amended charges with theRegional Director for the Second Region in New York City againstthe respondent, and on September 29, 1938, the Board issued its com-plaint-against the respondent charging it with domination of and inter-ference with the formation and administration of the F. W. P. A., andcontributions of supportthereto, rind further alleging that the respond-ent had, by urging, warning, and persuading its employees to refrainfrom becoming members of the Union, by keeping ,under surveillancethe meetings of the. Union, and by other acts, interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.A hearing on this complaint washeld from November 14 to December 21, 1938, at Newburgh, New York.On December 22, 1938, the respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.On January4, 1939, the settlement was approved by the Board and an order anddecisionwas entered providing, among other things, that the re-spondent cease and desist from discouraging membership of ifs em-ployees in, the Union or any other labor organization, and withdrawany and all recognition from the F. W. P. A. as a representative of therespondent's employees for the purpose of dealing with the respondentas the representative of its employees concerning grievances, labordisputes,wages, rates of pay, hours of employment, and otherconditions of employment.5Under a supplemental agreement entered into at the same time pro-vision was made fora consent election to be held among the employeesof the Firthcliffe plant to ascertain, whether or not they desired to berepresented by the Union. 'This consent election was held at the plantunder the auspices of the Board on January 9, 1939, and the Unionfailed to obtain a majority of the votes of the employees.B. Interference, 'restraint, and coercionAccording to the undisputed testimony of George Cutler, employeein the blending department, Superintendent Jennings of that.depart-ment called him into a corner in April 1939 and said that "Thatfellow over at Canterbury was coming over there raising hell, that wewere misused," and said further, that he meant "that God-damn Jew5Matter of The Firth Carpet CompanyandTextile.Workers Organizing Committee,10N. L. R. B. 944.450122-42-vol. 3314 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDover'at Canterbury"-referring to one Burton who was then organizerfor the Union.We find that by Superintendent Jennings' statementand disparagement of the union organizer, the respondent interferedwith, restrained, and coerced the employees in the exercise of the.rights guaranteed in Section 7 of the Act.We concur in'the Trial Examiner's findings that the allegations.of the complaint that the respondent spread false rumors that businesshad been slack because of the activities of the Union, discouraged unionmembership by granting wage increases and other privileges to indi-viduals which had been denied them when requested by the Union,imposed greater restrictions upon the freedom of movement about-theplant of union members than of non-union employees, and subjectedunion members to a greater degree of. checking on the performance oftheir work, are not sustained by the evidence.C.Refusal to reinstate 10 employees in the shipping departmentL Sequence of events.On the morning of May 9, 1939, there was a back-log of ordersin the main office with some possibility of cancellations by customersas a result of slow-delivery.Charles Koch, foreman of the.shippingdepartment, instructed the three "boxers," 6 George C. Lewis, AlfredLent, and Daniel Hendricks, temporarily to quit placing rugs in boxesand start carrying already boxed rolls to the markers.'At that timethe boxers had about six rolls on the floor waiting to be boxed.Lewis,president of the, Union, told Koch that boxing was" their job andthey had enough work to keep them busy boxing and loading; that'before doing the other work requested, the men wanted to take itup with their shop chairman, Henry Lewis."Henry Lewis asked.Kochto guarantee in writing that if the boxers helped the markers, theirboxing work would not be done by others, and further, that theywould get time and one-half if, upon their return to that work, it werenecessary to work overtime to complete it.96The work of the boxers consisted of making out tickets for rugs after they were broughtfrom the finishing room, wrapping the rolled rugs, or "rolls," in paper and taping them ;and then placing them in boxes which they made of plywood boards, and nailing on thetops and banding the boxes. They also"dug out" boxes and rugs from stock for the cut-.order department, which consisted of removing rugs of certain patterns and numbersafter they were boxed and marked in order that they might be taken to the cut-orderdepartment.They also spent on an average from 2 to 21/2 hours a day loading.4 The markers carried boxes dug out, of stock for them by the boxers, to the markingplace by means of a hoist and then engaged in marking them for shipment.s George C. and Henry Lewis testified that the boxers did not want to carry rugs becauseif the rolls piled up in the boxing department, which had happened before,non-unioncarpenters would be brought in again to do their work and they feared that the carpentersmight get the work of boxing permanently.HenryLewis testified that he demanded a written guarantee because they had a previous,"sort of an agreement" with former Foreman Smith that no loading of shipments would, THE FIRTH CARPET COMPANY197Koch took the problem to the main office and shortly returned, tellingthe men that no guarantees would be given; that unless the three menselected. did as instructed, they could go home; that they had to "getthat job out."George C. Lewis inquired if the three were discharged,and Koch said that they were not discharged, but that it would, bereferred to the office for decision.The, three boxers then left theplant.The. same day a conference was held in the Board's RegionalOffice in New ,York City attended by the Regional Director, unionofficials, and the respondent's director Hector L. Gaudette, at whichtime the Union sought the reinstatement of the three boxers.Gaudettesaid he wished to hear "the firm's side of the story" before making adecision.On the next day, May 10, which was not a regular pay day,the three boxers 'received their pay checks from the respondent.Al-though Koch, foreman of the shipping room, when asked by the threeboxers if they were discharged,. replied in the negative, he added thatthe question of discharge was for the. main office to decide.We areof the opinion that the message Koch brought from the main office, thatthe boxers were to do the work assigned them or go home, constituteda-discharge of these employees since they left the plant at once, appliedthrough the Union for reinstatement, and the. i espondent sent themtheir pay checks the next day.We find that the three boxers weredischarged by the respondent on May 9, and that the action of therespondent in sending them their checks the next day was in pursuance,of the prior discharge.When the three boxers left the plant on May 9, Henry Lewis, theUnion's steward in the shipping department, walked out and alsocalled out the remaining six union men' in the shipping room 10 inprotest. -On May 10 these seven employees also received their paychecks from the respondent.We find that on May 9 -these sevenemployees went on strike in protest of the discharge of the three boxersand that by sending their checks to them on May 10, which was not aregular pay day, the respondent discharged them.Thereafter, efforts were made by, the Union to obtain reinstatementof all 10 of the shipping-department employees.On May 12, aconference was held in Gaudette's New York office.Gaudette wasunwilling to assume authority to reinstate the men and referred thequestion to R. R. Matthews, superintendent of the Firtheliffe plant.On May 16, a conference took place at the plant with union repre-sentatives,Matthews, and Benoit, personnel manager of the Firth-cliffe plant, as.well as Gaudette in attendance.At that time Matthewsbe done by anyone outside the shipping department and that at least one shipping-roomemployee was to supervise the putting away of stock in the warehouse located in Newburg;and that the respondent did not live up to this understanding.The respondent disputesthe existence of any such agreement.We do not deem it necessary to resolve this conflict.10Herbert Haight, Robert Butterworth,Joseph O'Donnell, Joseph Devlin,Harold Conklin,and John Schoonmaker. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to take under advisement the question of reinstatement of the10 employees and inform the Union of his decision.On May 24,Matthews informed the Union by letter that none of the 10 wouldbe. reinstated."The letter concluded as follows :As to what action we would take if any of the 10 employeesinvolved' filed an application for reengagement is a differentquestion.It is one to which very careful consideration wouldbe given in the light of the necessity for keeping the plant runningin an orderly manner, and it may be that at some time in ,thefuture it will be appropriate for these men to apply forreinstatement.Matthews testified that the letter was written after consultation withthe respondent's counsel, and that the last paragraph, above quoted, wasintended to mean "just what it says" and testified further as follows:Q. ..: I want to know whether it isn't true that you intendedthese men to believe that if they filed applications as new em-ployees that you might give them some consideration? -A. It doesn't mean because they q re fired they are out for alltheir entire life.Q. These men had applied for reinstatement through the union,had they not . . ?A. Yes.Q. Did you give them some consideration through the union?*A. Not at that time.Q. But it was, your idea that if they showed a willingness tocome back to work, as individuals; that if they abandoned theunion and filed new applications as new employees, you would.consider them?A. That is not my idea . . .Q.What is your. idea?A. That sometime in the future they may apply and it wouldbe considered.Q.Why-weren't you ready to consider it then and'not sometimein the future?A. Because we could not afford to take the risk of having theplant stopped -all the time.After the seven shipping-room employees went on strike on May 9,1939, the respondent established a makeshift arrangement to carryon the work of that department.Using the non-union employeeCocks, and the' shipping-room clerk Seaman, as a nucleus; it built up aworking arrangement by the transfer of employees from other depart-A copy ofthe letter was also sent to eachof the 10-emlloyeesand to theBoard'sRegionalDirector.. THE FIRTH CARPET COMPANY199nzents.The respondent admits in its brief. that it had only a makeshiftarrangement at the time that reinstatement was requested.12There-after_it hired a considerable number of persons in other departmentsat the plant,,and gradually decreased the number employed in theshipping department until, at the time of the hearing, it operated theshipping department with a reduced force of eight men./2.CONCLUDING FINDINGSOn the basis of the foregoing findings of fact, we conclude that thethree boxers were discharged on May 9, 1939, for insubordination inrefusing to obey a legitimate order of their superior. Since they weredischarged for proper cause, the respondent was entitled to refuse toreinstate them for the same reason, and we herewith find that therespondent refused to reinstate the three boxers because of their insub-ordination on May 9.We, therefore, find, as did the Trial Examiner,that the respondent by discharging and,ref using to reinstate George C.Lewis, Alfred' Lent, and Daniel Hendricks did not discriminate inregard to their hire, tenure, terms, and conditions of employment 'inorder to discourage membership in a labor organization.A different situation is presented by the facts. with regard to theother seven shipping employees.On May 9 these seven employees wenton strike in protest against what they considered an unfair order issuedto the three boxers.This they had a legal right to do. On May 10,the respondent by paying them off discharged them, and on May 24refused by letter to reinstate them-upon their joint application.The Trial Examiner found that the respondent's reason for thesedischarges and the subsequent refusal to reinstate was the fact thatthey had engaged in a strike-a concerted activity for their mutual aidand protection.13"The respondent's brief in this connection reads as follows:"While it is true, as theTrial Examiner found, that when the seven men in question applied for reinstatement, amakeshift arrangement had been gotten up for handling the shipping-department work bydrawing off slack men from other departments of the mill and placing them.in the shippingdepartment to perform the work, nevertheless, from the nucleus thus formed,a shippingdepartment was organized which proved to be eventually so much more efficient.1By Section 2 (9) of the Act,the term "labor dispute" includes any controversy con-cerning terms,tenure, or conditions of employment.By Section 2 (3), an employee whoceases work because of or in connection with a current labor dispute retains his employ-ment status.By, virtue of Section 2 (3) and(9) the seven shipping-department em-ployees remained employees after May 9, 1940, entitled to the protection of the Act.National Labor Relations Board v. Mackay Radio & Telegraph Company,304 U. S. 333';National Labor' Relations'Board v. American Manufacturing Company,106 F. (2d) 61(C. C. A. 2),aff'd as modified 309 U..S. 629;Black Diamond S.S. Corp. v. National LaborRelations Board, 94 F.(2d) 875(C. C. A. 2),cert. denied 304 U. S.579;National LaborRelations Board v.Good Coal Company,110 F.(2d) 501(C. C. A. 6),enf'gMatter of TheGood Coal CompanyandUnitedMine Workers,District19, 12 N. L.R. B. 136,cert..denied310 U.S.630..Moreover,whether or not they were employees of the respoundent; arefusal to employ them for unlawful reasons would contravene Section 8(1) and (3) ofthe Act.National Labor Relations Board v.Phelps Dodge Corporation,April 28, 1941, 313. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent, however, contends, as stated in its letter of May 24,.that these seven shipping-department employees were refused rein-statement because of their prior interferences with and stoppage ofwork, and because of their inefficiency.The stoppages in the shippingdepartment occurred in June and September= 1937, and in March 1938,more than . a year before the strike and refusal to reinstate here in-volved. In each of these instances the matters in dispute were settledwithin a few hours and' work was resumed.Another incident relied- on by' the respondent relates to an allegedadmission by George C. Lewis, one of the three boxers, in August 1938,that the shipping-department employees were deliberately slowingdown at their work. From an examination of all the evidence, we find,as did the Trial Examiner, that neither George C. Lewis nor hisbrother,Henry Lewis, ' who was the union's shop steward, made thealleged statement and we further find that there was no admission by,shipping-department employees that they were "laying down" onthe j ob.14The respondent also cites the failure of shipping-department em-ployees to respond to a flood emergencyalarm atthe plant on Septem-ber 21, 1938.At the time of this incident each of the employees gavethe respondent a reasonable explanation for his absence, which wasaccepted by .the respondent, and no disciplinary action was taken atthat time..At the hearing the respondent attempted to -establish that the ship-pers "loafed" and were "slow" at their work.We agree with theTrial Examiner that these allegations. are not borne-out by the evidence.U. S.177; National Labor Relations Board V.WaumbecMills,Inc.,114 F.(2d)226(C. C. A. 1),enforcing as modified in a particular not here relevant,Matter of WaumbeeMills, Inc.andUnited Textile Workers ofAmerica,15 N. L. R. B. 37.14The evidence discloses that in August 1938 the men in the shipping department com-plained about the presence in that department of one Nash,assistant to Traffic ManagerKoch,assigned to make a study which required his part-time presence there.At thehearing Koch testified that during the course of the ensuing discussion Henry Lewis said,."Yes, and let me tell you, many a day we laid down on the job ever since Nash has beendown here." Joseph W. Smith,who was foreman of the shipping department at thattime, testified that George C. Lewis said,"We are laying down on the job, and we wantyou to know we are laying down on the job. You have deceived us. The Company hasdeceived us."Henry Lewis testified'.'that my brother(George C. Lewis)'made a state-ment that whenever Mr. Nash stood on top of them and watched them all the time, thatthey didn't break their necks ; sometimes they didn't go quite as fast as they did'at othertimes;they just worked steady.And that is when Mr.Koch claimed that Mr. Lewisstated be was laying down on the job, and there was quite a discussion about it,whetherthat was the way he interpreted the statementthat was given,or.whether it was a fact."George C. Lewis testified that the men thought that Nash was a spy. "So I made a state-ment that the men, while Mr. Nash was around,never rushed,just worked steady, and kepttheir eyes on Mr. Nash.And from that Mr. Koch said,'Well,then,you mean to statethat you are laying down,' and I.said. 'no.' "We credit the testimony of Henry Lewisand,George C. Lewis, and find in accord with the finding of the Trial Examiner, thatneither Henry Lewis nor George C. Lewis made the statement attributed to George, C.Lewis in the respondent's letter of May 24, 1939,and that there was in fact no admissionof a slow-down in work except,ias stated by 'GeorgeC. Lewis, tothe extent that the-menwere distracted from their work by the presence of Nash whom the men suspected ofespionage. THE FIRTH CARPET COMPANY201The record discloses that the respondent admitted that the work of anumber of the shipping-department employees was satisfactory, andthat the wages of four of the seven employees here involved had beenincreased in January 1939.Furthermore, the evidence discloses that-the alleged "]oa.fing" was engaged in by at least one non-union employee,who was not discharged or even reprimanded, so far as the recordindicates.With respect to all the reasons advanced by the respondent weregard it as. particularly significant that no disciplinary action was,taken by-the respondent at- the time any of the incidents occurred', anditwas only after the strike of May 9, 1939, that the respondent madeuse of these incidents as justifying the discharges and refusal to rein-state.We, agree with the Trial Examiner and accordingly find thatnone of the above-stated incidents was the reason for the respondent'srefusal to reinstate the seven striking shipping-department employees.On the other hand, the discharge of the seven on May 10 cameimmediately after they took concerted action by going on strike inprotest of the discharge of the three boxers. In contrast to the boxerswho Were discharged for insubordination, the respondent offered noexplanation of its action in discharging the seven, and in its brief ad-mitted that the discharges were the result of the strike action.'-, Itseems clear to us that the respondent's action in discharging the sevenemployees on May 10 was taken for the reason that they had engaged ina strike on May 9-which they had a lawful right to do.We are, likewise of the opinion that the fact that these employeeswent on strike motivated the respondent in its subsequent refusal., toreinstate them.Throughout the respondent's, letter of May 24 thereare references to previous collective action engaged in by these em-ployees, which reveal the respondent's hostility to any collective actionby its employees.Moreover, Matthews, the respondent's plant super-intendent, admitted at the hearing that the basis of his refusal toreinstate at least one of the seven strikers-Schoonmaker-was thefact that "he was in the group" of strikers.Finally, the respondent'sletter of May 24 and Matthews' explanation of it, plainly invited thestrikers to abandon their group application and to apply individuallyfor reinstatement, inferentially offering them more favorable con-sideration if they did so?sUpon the entire record, we find as did15The respondent in its brief argues. that, "the record is clear that what the companyacted upon in discharging these seven men was(inter alia)their refusal to work insympathy with their three fellow employees who had refused to follow the legitimateinstructions of their foreman..Thus the respondent admits in effect that theirunion and concerted activity caused the seven shipping employees'discharge.16 It is true that the respondent's letter.refers to"any of the 10 employees."However,we have found that the three boxers were discharged and refused reinstatement becauseof their insubordination on May 9, in contrastto theremaining seven shipping-departmentemployees who we find were discharged, as well as refused reinstatement,because theyengaged in concerted activities for their mutual aid and protection.We are, therefore,of the opinion that the fact that the discharged boxers also applied jointly for reinstate-ment was not the operative cause of the respondent's refusal to reinstate them. 202DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDthe Trial Examiner, that the respondent discharged and refused toreinstate Henry Lewis, Herbert Haight, Robert Butterworth, JosephO'Donnell, Joseph Devlin, Harold Conklin, and John Schoonmakerbecause of their union and concerted activities, thereby, discouragingmembership in the Union by discrimination in regard to the hire andtenure of employment of such employees, and that the respondenthas thereby engaged in unfair labor practices within the meaning ofSection 8 (3) of the Act.We further find that by such action, andby attempting to induce abandonment of. the Union and concertedactivity by inferentially offering more favorable consideration uponindividual application for reinstatement, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. The two lay-offs.Albert Zagorski.Zagorski started to work at the Firthcliffe plantas a carpenter's helper in the maintenance or yard gang at 40 centsan hour on July 21, 1937, and joined the Union at that time.Heworked steadily in this position until January 23, 1938, when he waslaid off for a month.On March 7, 1938, he was placed temporarilyin the card room on the third shift at 55 cents an hour, as a handyman feeding cards.Four days later, on March 11, 1938, the thirdshift was discontinued, and he was transferred back to his old jobas a carpenter's, helper in the maintenance gang at the old rate of 40cents an hour.On January 23, 1939, Benoit told him that there wasvery little work in the carpenter's department and that they did notneed a helper, and transferred him to the fitting department at thesame wage temporarily to replace a finishing machine employee whowas ill.Zagorski worked at this job until May 5, 1939.On that dateanother finishing machine broke down and Zagorski was replaced bythe operator of that machine who had greater seniority than Zagorski.Zagorski has not been rehired.Zagorski testified that at the time he was transferred to the tem-porary fitting-room job, he had been for some time a boxing instructorfor the "Junior Union," apparently an organization. of the juniormembers of the Union, and that he asked Benoit if he was being"shoved around" because of this activity.He testified that Benoitsaid, "No" and promised him steady work.Benoit denied that hepromised steady work to Zagorski and explained. that he could notand did not promise steady work to any of the employees because'of the fluctuation in the number of workers in the different depart-ments due to business conditions over which the respondent hadlittle control. THE FIRTH 'CARPET COMPANY203Benoit admitted that one Ketcham, who was laid off on May -5 withZagorski, was put back to work again on May 11 as a spool boy inthe twisting department.He explained that Ketcham desired tolearn the business generally and was transferred from one depart-ment to the other as occasion required and also worked in the office;that he had greater seniority, was an excellent worker, more fittedfor the type of work in the fitting and twisting departments thanZagorski had proved to be,-and more'likely to learn to run a machine;and that he was transferred to the twisting department at the requestof the foreman.The respondent admits hiring a number of newemployees (from May 5, 1939, up to February 10, 1940, from a listof applicants on file in Benoit's- office.Some of these jobs werebobbin-boy jobs in the fitting department and other positions requir-qualified.Benoit insisted, however, that he did not know Zagorskiwas available and that he had not requested any type of work. Za-gorski did not claim that he asked for a job in the fitting departmentafter he was laid off, but he did state that he had inquired about aposition in the card room.He admitted that Benoit told him thathe was being transferred to the spinning room in January 1939 "tem-porarily because the carpenter work is kind of slack."It appears that the job the respondent expected to call Zagorskiback for was his old job as assistant carpenter, when and if sucha job became available.There is no showing that respondent hashired any assistant to the carpenters since May 5, 1939.We find, in accord with the finding of the Trial Examiner, thatthe respondent did not discriminate .against Albert Zagorski becauseof his union membership or activities.Stanford Conklin.Conklin had worked intermittently for therespondent at various jobs. involving manual labor, but requiring noparticular skill, since 1919.After being away from the plant forapproximately 31/2 years, he was rehired June 7, 1937, as a stock dryerin the dye house at 40 cents an hour.At that time he joined theUnion but there is no showing that he was active in its affairs. In,December, 1938, he was laid off because of slack work, and, beingunsuccessful in his efforts to secure reemployment, he requested theUnion to intercede with the respondent to that end.Henry .Lewis.,before or the week following January 1, 1939, and Benoit stated thatbecause of a physical defect Conklin could not operate a machine.On,February 1, 1939, Benoit put Conklin to work as a weightsorter in the blending department.'He told Conklin at that time thathe would try him out for a month at 45 cents an hour and that afterthat he would get 50 cents an hour if he was able to do the job andif there was steady work in the department.Benoit also stated at 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time that he had selected this particular: job for Conklin'becausethere was no moving machinery and warned him to be careful becauseof his previous poor accident record.On March 27, 1939, Conklinwas raised to 50 cents an hour.On June 30, 1939, Conklin. was laidoff because the third shift in his department was discontinued and aman from- that shift with more seniority than Conklin replaced him.Conklin has not been reemployed, although he has requested work onseveral occasions, stating that he was willing to-do any kind of workfor which he was fitted.Gibson, another man laid off in the weightroom with Conklin, was subsequently- put to work by the respondentin the card room.The respondent contends that its experience with Conklin in the pasthad shown that, because of his physical 'handicap, it was unsafe toput him on a machine or on any job where there was moving machineryinvolved or nearby.Conklin admitted having secured first aid as aresult of the following acidents : On June 2, 1938, a- belt caught threeof his fingers; on September 15, 1938, he struck his leg on a truck; onNovember 3, 1938, his arm was burned' when it slipped and strucka steam pipe as he was putting a belt on a machine; on November15, 1938, the bottom of a dry kettle slipped off the hook and hit hisshoulder as he was hoisting the kettle on to a table.The respondentclaims that it has considered him on almost every new unskilled jobof ordinary manual labor that has arisen but that so far none that hewould be qualified to fill has appeared, either because the job involvedworking on machinery or near moving machinery.We find, as did .the Trial' Examiner, that the respondent has notdiscriminated against Conklin because of his union membership oractivities.IV. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct, and to restore as -nearly as possible the conditions which existedprior to the commission of the unfair labor practices.,We have found that the respondent by discharging and refusing toreinstateHenry Lewis, Herbert Haight, Robert Butterworth, JosephO'Donnell, Joseph Devlin, Harold Conklin, and John Schoonmaker,discriminated in regard to the hire and tenure of their employment inviolation of Section 8 (1) and (3) of the Act.We shall, therefore,order the respondent to offer them reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges and with back pay.The respondent shall make said seven employees whole for anyloss of pay they or any of them may have suffered by reason of said dis- THE FIRTH CARPET COMPANY205crimination, by payment to each of them of a sum of money equal tothe amount which he normally would have earned as wages from May10, 1939, to the date of offer of reinstatement, less his netearnings 17during said period.Reinstatement shall be effected in the following manner : We shallrequire the respondent to displace employees by transfer or otherwisewho have succeeded to the former position of any of` these employees.Further, all employees hired after May 10, 1939, for the same or sub-stantially equivalent positions, shall, if necessary to provide employ-ment to the persons to be offered reinstatement, be dismissed. If,even after this is done, there is not, by reason of a reduction in forceof employees needed) sufficient employment immediately available forthe remaining employees, including those to be offered reinstatement,all available positions shall be distributed among such remaining em-ployees, in accordance with the respondent's usual method of reducingits force, without discrimination against any employee because of hisunion affiliation or activities following a system of seniorty to suchextent as has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upon apreferential list prepared in accordance with the principles set forthin the previous sentence and shall thereafter, in accordance with suchlist, be reemployed in their former or substantially equivalent posi-tions as such employment becomes available and before other personsare hired for such work.Upon the basis of the foregoing findings of fact and upon the entirerecord, the Board makes the following :CONCLUSIONS or LAW1.TextileWorkers Union of America, Local 106, is a labor organi-zation, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire alld tenure of employ-ment of Henry Lewis, Herbert Haight, Robert Butterworth, JosephO'Donnell, Joseph Devlin, Harold Conklin, and John Schoonmaker,thereby discouraging membership in the Union, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act."By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee In connection with obtaining work and working else-where than for the respondent,which would not have been Incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. It.B. 440.Monies received forwork performed upon Federal, State,county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corp.v.National Labor RelationsBoard,311 U. S. 7. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of George C. Lewis, Alfred Lent, DanielHendricks, Albert Zagorski, or Stanford Conklin within the meaningof Section 8 (3) of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Firth Carpet Company, Firthcliffe, New York, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,Local 106, or any other labor organization, by discharging orrefusing employment to any of its employees, or in any other mannerdiscriminating in regard to the hire and tenure of their employment,or any term or condition of their employment;,(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively with repre-sentatives of their own choosing and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid ofprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer to Henry Lewis, Herbert Haight, Robert Butterworth,Joseph O'Donnell, Joseph Devlin, Harold Conklin, and John Schoon-maker immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges in the manner set forth in the section en-titled "The Remedy" above, placing these employees for whom employ-ment is not immediately available upon a preferential list in themanner set forth in said section, and thereafter, in said manner, offerthem employment as it becomes available;(b)Make whole Henry Lewis, Herbert Haight, Robert Butter-worth, Joseph O'Donnell, Joseph Devlin, Harold Conklin, and JohnSchoonmaker fo'r any loss of pay they may have suffered by payment THE FIRTH CARPET' COMPANY207to each of them an amount equal to that which he would normally haveearned as wages during the period from May,10, 1939, to the date of'the respondent's offer of reinstatement or placement upon a prefer-ential list less his net earnings 18 during said period;(c)Post immediately in conspicuous places in and about its Firth-cliffe plant located at Firthcliffe, New York, for a period ofat least.sixty (60) consecutive days from the date of posting, notices to itsemployees stating : (1). that respondent will not engage in the'conductfrom which it is ordered to cease and desist in paragraph 1 of thisOrder; (2) that the respondent will take the affirmativeaction setforth in paragraph 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to becoii e or remain members of Tex-fileWorkers Union of America, Local 106, and that the respondentwill not discriminate against any employee because of membership inor activity in that organization;.(d)Notify the Regional Director for the Second Region in writingwithin ten (10) days of receipt of this Order what steps the respond-.ent has taken to comply herewith.IT Is FURTHERORDEREDthat the complaint in so- far as it allegedthe discriminatory discharges of Albert Zagorski and Stanford Conk-lin,and the discriminatory refusal to reinstate George C. Lewis,Daniel Hendricks, and Alfred Lent, andin so far asit alleged thatby spreading false rumors that business had been slack because ofactivities of the Union, granting wage increases and other privilegesto individuals which had been. denied them when requested by theUnion, imposing greater restrictions upon the freedom of movementabout the plant ofunionmembers than of non-union employees, andsubjecting union members to a greater degree of checking on theperformance of their work, the respondent discouraged membershipin the Union,,be, and it hereby is, dismissed.MR. EDWIN S. SMITH, dissenting in part :I concur in the Decision and Order except inso far as it dismissesthe part of the complaint which alleges that the respondent unlawfullydiscriminated against George C. Lewis, Alfred Lent, and DanielHendricks, the three,boxers employed in the shipping department.On May 9, 1939, Foreman Koch told these three employees to quitboxing temporarily and to carry already boxed rolls to the markers.The boxers, fearing that this might be the first step toward supplant-ing them with non-union carpenters, asked Koch, through officers ofthe Union, to guarantee, in part, that if they helped the markers theirboxing work would not be assigned to other persons.After con-sulting with other officials of the respondent, Koch refused the men's18 See footnote17, supra. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest and demanded that they help the markers, as directed, or go.home.Koch stated explicitly.that the boxers were not then beingdischarged but - that this matter would be referred to the - office fordecision.The three boxers then left the plant and were followed bythe other seven union shipping employees who protested the respond-ent's treatment of the boxers.The same day the Union applied tothe respondent for the reinstatement of the boxers.On May 12, theUnion made a`similar application in behalf of all 10 employees.Priorto May 24, the respondent had not expressed any decision as to whetheritwould grant or deny the applications.On May 24, the respondentissued its letter in which it refused to reinstate the boxers and theother shipping employees because they had engaged in the abovedescribed and similar concerted activity..Clearly the 10 employees ceased work on May 9, 1939, because ofand in connection with a current labor dispute within the meaningof Section 2 (9) and therefore continued to be employees within themeaning of Section.2 (3) of the Act.And whether or not they re-mained employees, they were entitled to protection against the unfairlabor practices denounced by the Act. 19The respondent, by refusingto give employment to these 10 shipping employees because of theirunion and concerted activity, engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3).The Board finds on these grounds that the respondent discriminatedunlawfully against seven of the shipping employees but refuses to'make a similar finding in the case of the three boxers.The respond-ent's letter of May 24 and the other circumstances in the record showthat its reasons for refusing to give employment to the seven shippingemployees, which the Board finds were unlawful, were also operativein its refusal with respect to the three boxers.I am at a loss, therefore,to understand why the Board dismisses the complaint in respect tothe three boxers, although sustaining the complaint as to the sevenshipping employees.-The majority apparently seeks to distinguish between the threeboxers and the other seven shipping employees on the ground that.the former were discharged on May-9 before, and the latter on May10 after, the walkout.But in my opinion the distinction is both fic-titious -and immaterial : fictitious because none of the 10 employees,.was definitely terminated until May 24- when they were all refused.reinstatement in an identical letter; 20 immaterial because the respond-19National Labor Relations Board v. Phelps Dodge Corporation,decided by the SupremeCourt of theUnited StatesApril 28, 1941.20 I'believe the majority finding that the boxerswere dischargedon May 9 to be in error.The direction to the boxers to work or go home is relied,upon as constituting a discharge.Standing by itself,this expression is ambiguous on the questionof whethera-dischargewas intended.But the ambiguity is resolved'against the construction of the Board byKoch's contemporaneous denial that the men were discharged and statement that the THE FIRTH CARPET COMPANY209.'ent's reasonsfor severing them were discriminatory whenever suchseverance occurred.The respondent made plain in its letter of May24 21 and inits actions that all 10 were being denied employmentbecause of their past and current collective activity.In respect to the respondent's motivation, the only ground offeredby the majority for distinguishing between the boxers and the other.union shipping employees is the finding that the former engaged "ininsubordination in refusing to obey a legitimate order of their supe-rior."But this finding is predicated solely on the employees' peacefuland entirely lawful collective effort; for example, to obtain, a. guaran-tee that the boxers would not be displaced by non-union carpenters,activitywhich constitutes part of a controversy concerning termsand conditions of. employment within, the meaning of Section 2 (9)and.concerted activity within the proection of Sections. 7 and 8 of.the Act. I cannot agree that such activity constitutes insubordina-tion justifying a,discharge or refusal to reinstate, nor do I understandhow the majority can so conclude in respect to the boxers,since, inrespect to the remaining employees, it has based its finding of unfairlabor practices on the respondent's discouragement of and discrimina-tion because of this very activity.The Board's dismissal of the. complaint- as to the boxersis incom-prehensible unless it be interpreted as a determination that theircollective activity, while lawful, was nevertheless improper and hencenot deserving of protection against the respondent's unfair labor prac-tices.But the Board does not explain wherein a peaceful effort bythe employees to obtain a guarantee that they would not bereplacedby non-union employees is unjustifiable.Moreover, whether suchconcerted activity is wise or imprudent, the employer who discrimi-nates on account of it violates the Act.22The majority by holdingmatter wouldbe referredto themainofficefor decision,as well as by the respondent'ssubsequent reference,in a conferencewith the Union, to Koch's denial,as showing thatthe men were not discharged on May 9.Other indicia relied upon,that the men leftthe plant at once and applied through the Union for reinstatement,are equally consistentwith the-hypothesis that they were not discharged.A furtherincident,the findingsthatthe boxers weredischarged on May9 and theotheremployeeson May 10,is the respondent's sending them.theirchecks on Mty 10.While; underother circumstances,thismightbe probative of a discharge,such inference is dispelledby thecircumstancesset forth above and by the respondent's apparent position that it sent the checks becauseof its belief that State law required payment to an employee"when he quits work."21The respondent statedinter aliain itsletter of May 24, inreference to all 10 men"We have reached a point where these interferences and stoppagesof workcan no longerbe tolerated.We are,therefore, advising you that these men will notbe reinstated."22National Labor Relations Board v.MackayRadio d TelegraphCompany,304 U. S. 333 ;seeNational Labor Relations Board V. GoodCoal Company,110 F. (2d) 501(C. C. A. 6),enf'gMatter ofThe Good Coal CompanyandUnitedMine Workers, District. 19,12 N. L.It.B. 136.cert. denied 310 U. S. 630;Matter of WashougalWoolenMillsandLocal 127,TextileWorkers Union of America,23 N. L.,R.B.1;Matter of Pittsburgh StandardEnvelope CompanyandPittsburghPrinting Pressmenand Assistants Union,No. 6/y 20N. L. R. B.516:Matter of Harnischfeger CorporationandAmalgamatedAssociation ofIron,Steel and TinWorkers of North America, Lodge 111$, 9 N.L. R. B. 676; cf. Asso-ciatedPressv.National Labor Relations Board,301 U.S. 103, 132. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the boxers' lawful concerted activity in this case removes themfrom the protection afforded by the Act against unfair labor prac-tices, appears to me to have taken a dangerous step toward changing-a statute intended to protect the rights of self-organization' and col-lective bargaining into a measure for restricting the exercise of thoserights.The respondent has refused to reinstate George Lewis, Lent, and,Hendricks because of their union and concerted activity thereby dis-couraging membership in the Union and infringing Section 8 (1) and1(3).Effectuation of the policies of the Act requires that they be,reinstated with back pay, along with the other seven shipping em-.ployees, and I would so order.2322 Since the three boxers first applied for reinstatement on May 9,and the seven otheremployees on May 12, I would date their back pay awards,respectively,from May 9 and,May 12, 1939.1